Holmes, J.
Appellants appeal to this Court from a judgment of the Circuit Court of the First Judicial District of Hinds County dismissing an appeal from an order of the State *120Oil and Gas Board. Appellees in this cause have filed in this Court a motion to dismiss the appeal upon the ground that the order of the Staté Oil and Gas Board was not a final order and thereby not appealable.
Appellants and appellees engaged in litigation in the Chancery Court of the First Judicial District of Jasper County involving their respective claims to the oil production from a 40-acre drilling unit in the Heidelberg field. The appellants in this cause obtained a favorable decree in the chancery suit, from which the appellees appealed to this Court. The two causes have been consolidated in this Court.
During' the pendency of the litigation, the appellants in this cause filed a petition with the State Oil and Gas Board to have their interests integrated with other interests in the 40-acre drilling unit and for other alternative relief. The Board entered an order on the petition ordering that proceedings thereon be stayed and continued until the chancery suit between the parties, involving questions of title, be finally decided by the Supreme Court. It is the contention of the movants that the order entered by the Board is not a final order and therefore cannot be appealed from. We think this contention is sound. Section 12(a), Chapter 256, Mississippi Laws of 1948, provides: “In addition to other remedies now available, the State, or any interested person aggrieved by any final rule, regulation, or order of the board, shall have the right, regardless of the amount involved, of appeal to the Circuit Court of the First Judicial District of Hinds County, Mississippi, or to the Circuit Court of the county in which all or a part of appellant’s property affected by such rule, regulation or order is situated . . .”
(Hn 1) The statute only authorizes appeals from final orders of the board. It is clear that the order entered is not a final order but is merely an order of continuance *121and no appeal therefrom was permissible. The motion to dismiss the appeal in this canse is therefore sustained. Motion to dismiss appeal sustained.
All Justices concur.